FILED
                            NOT FOR PUBLICATION                               JUL 19 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 07-50577

               Plaintiff - Appellee,             D.C. No. 2:05-cr-00235-FMC

  v.
                                                 MEMORANDUM *
JOHN COLLINI ALEXANDER, a.k.a.
Seal H and Rip,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                  Florence-Marie Cooper, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       John Collini Alexander appeals from his jury-trial conviction and 120-month

sentence for conspiracy to distribute and possess with intent to distribute

methamphetamine, in violation of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(A), and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
aiding and abetting possession with intent to distribute and distribution of

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B) and 18 U.S.C.

§ 2. Pursuant to Anders v. California, 386 U.S. 738 (1967), Alexander’s counsel

has filed a brief stating there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                        07-50577